Exhibit 10.2



SETTLEMENT AGREEMENT




THIS SETTLEMENT AGREEMENT (the “Settlement Agreement”) is made as of May 22,
2008 (the “Settlement Date”), by and between COMMERCE PLANET, INC., a Utah
corporation, with its principal executive offices at 30 South La Patera Lane,
Suite 8, Goleta, California 93117 (the “Company”), CHARLES GUGLIUZZA, a
California resident and OLIVE TREE HOLDINGS, LLC, a California limited liability
company with an address at 17 Chardonnay Dr., Ladera Ranch, California 92694
(hereinafter, “Gugliuzza”). The Company and Gugliuzza may hereinafter be
referred to singularly as a “party,” and collectively as the “parties.”




PREAMBLES:




WHEREAS, over the duration of Gugliuzza’s employment and position as a Board
Member, the Company and Gugliuzza entered into Agreements (the “Stock Award
Agreements”) pursuant to which the Company agreed to issue to Gugliuzza for
consideration, thirteen shares of the Company’s Series D convertible preferred
stock (the "Series D Preferred") and cash payments as bonus compensation based
upon the Company’s achievement of certain monthly gross sales revenues in fiscal
2006 and 2007, for past services and to incentivize future performance and for
service on the Company’s Board of Directors; and


WHEREAS, Gugliuzza and the Company agree that the Company’s initial attempt to
issue the Series D Preferred pursuant to the Stock Award Agreements was legally
defective because certain preconditions to issuance of such stock were not
satisfied by the Company; and


WHEREAS, the Company and Gugliuzza agree that the best option to resolve the
defects in the earlier attempted Series D Preferred issuance, to resolve
compensation issues relating to the Stock Award Agreements (including satisfying
the Company’s obligation to issue Form 1099’s to the Executive for stock when
properly issued) and to comply with relevant income tax laws and regulations is
for the Company and Gugliuzza to rescind ab initio the Stock Award Agreements as
of the Settlement Date by reason of the Company’s failure to obtain stockholder
approval for the Stock Award Agreements and the stock award to Gugliuzza
thereunder; and


WHEREAS, the parties are desirous of settling and releasing any claim, liability
or obligation that any party has or may have against the other or owe to the
other in connection with the Stock Award Agreements, the Series D Preferred
stock award, cash performance bonuses and all other compensation matters or
otherwise.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


1. Rescission of the Stock Award Agreements. On the Settlement Date, the Company
and Gugliuzza agree to rescind ab initio the Stock Award Agreements and the
stock award of all the Series D Preferred to Gugliuzza thereunder by reason of
the Company’s failure to obtain stockholder approval for the Stock Award
Agreements and the stock award of all the Series D Preferred to Gugliuzza.


2. Issuance of Shares. Within ten (10) days from the Settlement Date, Company
shall issue 1,800,000 restricted shares of the Company’s common stock (the
“Shares”) to Olive Tree Holdings, LLC. Olive Tree Holdings, LLC shall be deemed
the owner of such Shares as of the Settlement Date. The Company shall issue a
Form 1099 to Olive Tree Holdings LLC that reflects a value per share on the
Settlement Date equal to one-half (50%) of the publicly traded Company common
stock price on the Settlement Date, in recognition of the trading restrictions
imposed by law upon the shares so issued.


1

--------------------------------------------------------------------------------



3. Resignation as a Director. Effective as of the Settlement Date, Gugliuzza
shall resign as a member of the Board of Directors of the Company.


4. Representations and Warranties of Gugliuzza; Covenants.


(a) Receipt of Shares. Gugliuzza represents and warrants that Gugliuzza: (i) is
an accredited investor under federal securities laws; (ii) is acquiring the
Shares solely for Gugliuzza’s own account and beneficial interest, for
investment and not for sale or with a view to distribution of the Shares or any
part thereof; (iii) has no present intention of selling (in connection with a
distribution or otherwise) or granting any participation in or otherwise
distributing the Shares; and (iv) is not aware of any presently existing facts
which would cause a change in such intention. Gugliuzza also represents that any
permitted transfer of the Shares by Gugliuzza will be made in compliance with
applicable law and only in accordance with this Settlement Agreement.


(b) No Reliance. Gugliuzza represents and warrants that Gugliuzza is fully
familiar with the Company’s business and financial condition, and is acquiring
the Shares solely in reliance on Gugliuzza's own judgment as to the business,
financial condition and prospects of the Company and not in reliance on any
representations and warranties of the Company with respect thereto.


(c) Restricted Securities; Limitations on Disposition. Gugliuzza understands and
agrees that the Shares are characterized as “Restricted Securities” under the
federal securities laws in as much as they are being acquired from the Company
in a transaction not involving a public offering, and that under such laws and
applicable regulations such securities may be resold without registration under
federal securities laws only in certain limited sets of circumstances.


(d) Transfers. Gugliuzza shall not, without the prior written consent of the
Company, voluntarily or involuntarily, publicly sell, assign, transfer, give,
bequeath, devise, donate or otherwise dispose of, or pledge, deposit or
otherwise encumber, in any manner, any of the Shares (a “Transfer”) for a period
of twelve (12) months after the date of issuance of the Shares. The Company
shall not cause or permit the Transfer of the Shares to be made on its books
except to the extent expressly permitted by this 3(d).


(e) Dilution. Gugliuzza understands and agrees that he shall have no
anti-dilution rights or preemptive rights of any kind with respect to the Shares
and therefore the Shares and his ownership interest in the Company shall be
subject to dilution.


5. Warranties and Representations of the Company; Covenants.


(a) Organization and Good Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Utah, and
has all requisite corporate power and authority to own and operate its assets
and properties and to carry on its current or contemplated business.


(b) Power and Authority. All corporate action on the part of the Company, and
its officers, directors and stockholders, necessary for the authorization,
execution and delivery of this Settlement Agreement, the performance of all
obligations of the Company hereunder, have been taken or will be taken, as
required.


(c) Governmental Consents. To the Company’s knowledge, no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, regional, state or local governmental
authority on the part of the Company is required in connection with the
transactions contemplated hereunder.


2

--------------------------------------------------------------------------------



(d) Dilution. The Company represents and warrants that Gugliuzza shall have the
same rights and privileges under the Company’s Certificate of Incorporation as
the other holders of the Company’s common stock, and no shareholders of the
Company have been granted preemptive rights under the Company’s Certificate of
Incorporation.


(e) Valid Issuance of Shares. The Shares, when issued and delivered in
accordance with the terms hereof, will be duly and validly issued, fully paid
and non-assessable, and free of any liens or encumbrances.


6. Further Assurances. The parties hereby agree to execute and to deliver such
additional documents, agreements and instruments, and take or cause to be taken
such additional action as another party may request in order to more fully give
effect to the settlement reflected in this Settlement Agreement.


7. Release by Gugliuzza. A separate release entitled Attachment A has been
executed by Gugliuzza, attached hereto and incorporated by reference.


8. Release by Company. A separate release entitled Attachment B has been
executed by the Company, attached hereto and incorporated by reference.


9. Confidentiality.


(a) The parties warrant that the terms and conditions of this Settlement
Agreement (the “Confidential Information”) shall remain confidential and shall
not be disclosed to any entity or person unless disclosure is: (i) ordered by a
court of competent jurisdiction; (ii) reasonably necessary for the conduct of
the business of the Company; (iii) required by federal or state securities laws;
(iv) reasonably necessary for compliance with federal or state income tax laws
or requests from taxing authorities for documentation relevant thereto; or (v)
necessary for the enforcement of the Settlement Agreement, in which case the
Settlement Agreement shall be filed with the court and/or judicial body under
seal.


(b) The Parties agree that their obligations under Section 9(a) hereof are
necessary and reasonable in order to protect the Parties, and expressly agree
that due to the unique nature of the Confidential Information, monetary damages
would be inadequate to compensate the Parties for any breach of any covenants
and agreements set forth herein. Accordingly, the Parties agree and acknowledge
that any such violation or threatened violation will cause irreparable injury to
the Parties and that, in addition to any other remedies that may be available,
in law, in equity or otherwise, the Parties shall be entitled (i) to obtain
injunctive relief against the threatened breach of this Settlement Agreement or
the continuation of any such breach, without the necessity of proving actual
damages and, (ii) to be indemnified by the violating Party from any loss or
harm, including but not limited to attorney’s fees, arising out of or in
connection with any breach or enforcement of the Parties’ obligations under
Section 9(a) hereof.


10. Miscellaneous.


(a) Entire Agreement. All agreements, covenants, representations and warranties,
express or implied, oral or written, of the parties hereto concerning the
subject matter hereof are contained herein and includes the attached releases by
executed by both Parties. No other agreements, covenants, representations or
warranties, express or implied, oral or written, have been made by any party
hereto to any other party concerning the subject matter hereof. All prior and
contemporaneous conversations, negotiations, possible and alleged agreements,
representations, covenants and warranties concerning the subject matter hereof
are merged herein.


3

--------------------------------------------------------------------------------



(b) Negotiations between the Parties. The parties acknowledge that each party
has reviewed this Settlement Agreement, that this Settlement Agreement has been
voluntarily negotiated at arms length, and that each party has had an
opportunity to consult with legal counsel. There shall be no presumption that
any ambiguities in this Settlement Agreement shall be resolved against any
party. Any controversy regarding the construction or interpretation of this
Settlement Agreement shall be decided neutrally, in light of its conciliatory
purposes, and without regard to events of authorship.


(c) Amendments and Waivers. This Settlement Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the party
against whom enforcement of any such modification or amendment is sought. Any
party may, by an instrument in writing, waive performance or compliance by any
other party with respect to any term or provision of this Settlement Agreement
on the part of such other party to be performed or complied with. The waiver by
any party of a breach of any term or provision of this Settlement Agreement
shall not be construed as a waiver of any subsequent breach.


(d) Notices. Any notice or other communication required or permitted hereunder
shall be in writing and delivered, or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the addresses first set forth
above, or to such other address or addresses as may hereafter be furnished by
one party to the other party in compliance with the terms hereof. Any party may,
by like notice, change the address to which notice should be given. All such
notices and communications shall be effective when delivered at the designated
addresses or five days after deposited in the mails in conformity with the
provisions hereof.


(e) Assignment. Neither this Settlement Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either party without the prior written consent of the other party.


(f) Binding Nature. This Settlement Agreement shall be binding upon and shall
inure to the benefit of the signatories and their respective heirs, executors,
administrators, trustees, beneficiaries, predecessors, successors, affiliated
and related entities, officers, directors, principals, agents, employees,
assigns, representatives, and all persons, firms, associations, and/or
corporations connected with them, including, without limitation, their insurers,
sureties and/or attorneys.


(g) No Prejudicial Value. This Settlement Agreement is without prejudice or
value as precedent and shall not be used in any proceeding or hearing to create,
prove, or interpret the obligations under, or terms and conditions of, any other
agreement.


(h) Warranty Of Authorized Signatories. Each of the signatories hereto warrants
and represents that he is competent and authorized to enter into this Settlement
Agreement on behalf of the party for whom he purports to sign.


(i) Section and Other Headings. The section and other headings contained in this
Settlement Agreement are for reference purposes only and shall not be deemed to
be a part of this Settlement Agreement or to affect the meaning or
interpretation of this Settlement Agreement.


4

--------------------------------------------------------------------------------



(j) Execution in Counterparts. This Settlement Agreement may be executed in
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


(k) Governing Law. This Settlement Agreement shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
the conflicts of law provisions thereof.


(l) Consent to Jurisdiction. Each of the parties hereto: (i) consents and
submits to the jurisdiction of the Courts of the State of California and of the
Courts of the United States for a judicial district within the territorial
limits of the State of California for all purposes of this Settlement Agreement,
including, without limitation, any action or proceeding instituted for the
enforcement of any right, remedy, obligation and liability arising under or by
reason of this Settlement Agreement; and (ii) consents and submits to the venue
of such action or proceeding in the City and County of Los Angeles (or such
judicial district of a Court of the United States as shall include the same).


[SIGNATURE PAGE FOLLOWS THIS PAGE]








5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Settlement
Agreement as of the date first above written.




 

COMMERCE PLANET, INC.

   

By:

/s/ Tony Roth

Name:

Tony Roth

Its:

Chief Executive Officer

     

/s/ Charles Gugliuzza

Charles Gugliuzza



6